Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 08/03/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 6, 7 and 19 when taken in the context of the claims as a whole.  Specifically, the combination a manipulation causing a first menu with icons displayed toward the center of the screen from two sides, with a second menu have second icons displayed toward the center when a manipulation on the first menu occurs, with content selected by another manipulation on the first or second menu, with content selected by a third manipulation on the first menu or the second menu is drag and drop, with manipulation on a button displayed on the screen to change a display format of the content displayed on the screen, with when content is display a corresponding icon is not enabled. 
At best the prior arts of record, specifically Roberts et al. (US 20100083190 A1 hereinafter Roberts) teaches a touch screen that detect manipulations to bring up menus (see ¶25, ¶25).  Roberts further teaches menus on two sides of the screen for selecting content according to manipulations (see Fig. 7b, 8 and ¶60, ¶70-71). Kolb (US 20120192108 A1 hereinafter Kolb) teaches a swipe manipulation form two sides of the screen toward the center (see Fig. 4A, 5 and ¶65-¶68). Amarnath (US 20130212529 A1 hereinafter Amarnath) teaches simultaneous display of menus on sides where the manipulations are detected (see Fig. 6 ¶42). Lee (US 20120147057 A1 hereinafter Lee) teaches manipulations on icons or buttons that include drag and drop and pop-up menus (see Fig. 5, 6A and ¶61)

In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 6 and 19 a whole.
Thus, claims 6, 7 and 19 are allowed over the prior art of record.
Claims 20-26 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 08/03/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/Primary Examiner, Art Unit 2143